Citation Nr: 1430690	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  06-03 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, status post radical prostate removal with erectile dysfunction.

2.  Entitlement to service connection for hypertension as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1962 to December 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2004 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In July 2009, the Board remanded the immediate issues with orders to conduct additional development.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems are considered to be part of the claims file, and as such have been considered as part of the present appeals.

The appeals are again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection for Prostate Cancer

Unfortunately, the Board finds that there has not been substantial compliance with its prior Remand directive.  As such, further development is required as it could assist the Veteran in substantiating his claim.  

In seeking entitlement to service connection for prostate cancer the Veteran has contended that he was assigned to an artillery unit and performed maintenance on the missile guidance system of "nuclear warheads used on Hercules missile," and that his use of radar equipment and various chemicals have some connection to his prostate cancer.

In its July 2009 remand, the Board ordered, initially, that the Veteran's records be sent to the Under Secretary for Health, who was responsible for preparing a dose estimate.  Thereafter, the RO was to determine if there was any material difference between any estimate of dose from a credible source submitted by the Veteran, and dose data derived from official service records.  If such a difference was identified, the estimates and supporting documentation was to be referred to an independent expert, selected by the Director of the National Institutes of Health, who was to prepare a separate radiation dose estimate.  Finally, regardless of whether an independent expert was required to produce a does estimate, the RO was to forward the Veteran's claim to the Under Secretary for Benefits to obtain an opinion - in writing - regarding whether or not the Veteran's prostate cancer resulted from exposure to radiation in service.

Extensive research and development eventually resulted in a January 2013 memorandum prepared by the U.S. Army Institute of Public Health which identified a radiation dose estimate.  Unfortunately, the Board finds that its remaining July 2010 development orders were undertaken with, and this matter must be returned for additional development.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Service Connection for Hypertension

In addition to service connection for prostate cancer, the Veteran is claiming service connection for hypertension as secondary to prostate cancer.  The Board finds that this issue is inextricably intertwined with the issue of service connection for prostate cancer, which the Board cannot adjudicate at this time, and thus must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit an estimate of his radiation dose from a credible source in support of his claim.

2.  If there is any material difference between an estimate of dose from a credible source submitted by the Veteran, and dose data derived from official service records (ordinarily if one estimate is at least double the other estimate), the estimates and supporting documentation must be referred to an independent expert, selected by the Director of the National Institutes of Health, who should prepare a separate radiation dose estimate for consideration in adjudication of this claim.

3.  Thereafter, regardless of whether the matter of a dose estimate was found to require referral to an independent expert, the VA Under Secretary for Benefits should determine whether or not the Veteran's disease resulted from exposure to radiation in service and should so inform the RO in writing, including the rationale for the conclusion.  The factors to consider in this conclusion include: (1) the probable dose, (2) the relative sensitivity of the involved tissue to induction by ionizing radiation of the specific pathology, (3) the Veteran's gender and pertinent family history, (4) age at the time of exposure, (5) the time-lapse between exposure and onset of the disease, and (6) the extent to which exposure to radiation or other carcinogens outside of service may have contributed to development of the disease.

4.  After completing the above development, the RO should readjudicate the claims on appeal, considering any new evidence secured, and incorporating both the presumptive basis claim for prostate cancer and the secondary service connection claim for hypertension.  If any disposition remains unfavorable, the RO should furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford the opportunity to respond.  Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



